Citation Nr: 1617398	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1979 to June 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in a January 2016 videoconference hearing.  A transcript of this hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains a July 2012 VA examination report and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The reopened service connection claim for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for spondylosis and degenerative disc disease of the lumbar spine.  The Veteran did not perfect an appeal within the applicable time period and did not submit new and material evidence within one year.  

2.  The evidence received since the September 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.  



CONCLUSIONS OF LAW

1. The September 2004 rating decision denying service connection for spondylosis and degenerative disc disease of the lumbar spine is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).
 
2. The evidence received since the September 2004 rating decision is new and material as to the claim of service connection for a lumbar spine disorder, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition of the Veteran's claim to reopen, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to this issue.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156(a) (2015).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

In a September 2004 rating decision, the RO denied entitlement to service connection for the Veteran's lumbar spine disorder because although there was a basketball injury in July 1979, the first lumbar spine diagnosis post-service was made in October 2003.  The RO found that any in-service back complaints by the Veteran were acute and transitory with no chronic disability found.  The Veteran was notified of this decision.  He submitted a request for reconsideration, which was denied in a June 2005 notification letter.  The Veteran did not appeal or submit new and material evidence within a year; no other communication was received from the Veteran until 2009.  Therefore, the September 2004 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the September 2004 rating decision, the evidence of record included the Veteran's service treatment records (STRs), VA and private treatment records, and statements from the Veteran, including his contention that his back disability was related to an in-service back injury that occurred while playing basketball.  The Veteran's STRs showed a July 1979 back trauma while playing basketball, complaints of recurrent back pain throughout 1979.  There were normal x-rays in 1979 and diagnoses of mechanical low back pain and muscular low back pain.  An August 1979 STR, however, noted slight left convexity scoliosis upon review of the x-rays.  A September 1979 STR noted increased sclerosis at the sacroiliac joints on the right.  Private medical records showed a diagnosis of lumbar spine spondylosis and degenerative disc disease.  

The evidence received since the September 2004 rating decision includes a July 2012 VA examination report in which the examiner provided a negative opinion as to direct service connection.  Also of record are August and September 2012 private records containing favorable opinions as to direct service connection.  Additionally, the Veteran testified in his January 2016 hearing that he had suffered from back symptoms since his military service.  This evidence was not previously submitted to VA, relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and service), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist. Shade, 24 Vet. App. at 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a lumbar spine disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disorder is reopened.  


REMAND

Remand is required to obtain an examination that addresses all the relevant evidence of record.  VA previously provided the Veteran an examination in July 2012.  At that time, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by a basketball injury in 1979.  The examiner noted that muscle spasms and back strains, the diagnoses during the Veteran's active service, do not lead to arthritis of the spine.  This examination is inadequate for adjudication purposes.  

First, the Veteran has stated that he has experienced low back symptoms since his active service.  Any opinion rendered should account for the Veteran's lay statements regarding the onset and duration of his claimed symptoms.  The Board notes that the Veteran's complaints were listed in the medical history portion of the examination report.  However, there is no evidence that these statements were considered before the examiner rendered an opinion.  

Second, the July 2012 VA examiner failed to discuss the full extent of the STRs.  The examiner noted that the Veteran suffered a low back strain during his active duty.  However, this account does not acknowledge the other STRs, including a September 1979 assessment of the Veteran's low back that documents recently obtained radiographic images being examined, revealing findings that would suggest the possibility of tenderness in the abductor mechanism as well as some suggestion of sacroiliac symptoms.  On remand, an examination should be obtained that accounts for all in-service treatment for the Veteran's low back.  

Third, and finally, since that opinion was provided, the Veteran submitted August and September 2012 private opinions which the examiner would not have been able to consider.  In the August opinion, Dr. F.C.U., after reviewing the Veteran's pre-enlistment examination, active military service medical records, and report of medical history prior to separation, opined that the Veteran's low back disorder was as likely as not to have begun during his active military service.  In the September 2012 opinion, Dr. J.T.H. opined that the Veteran's low back injury during his military service could have predisposed or at least more likely than not contributed to some of the Veteran's current and continued symptoms of chronic low back pain.  These opinions, by themselves, are not sufficient to adjudicate the Veteran's claim, as they are not accompanied by supporting rationale.  However, they must be addressed on remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Obtain the Veteran's service treatment records.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder had its onset in, or is otherwise related to, the Veteran's military service.   The examiner must specifically address the following:  1) the Veteran's lay statements describing low back symptoms since his military service; 2) all service treatment records documenting low back treatment; 3) the August and September 2012 private medical opinions that causally link the current low back disorder to military service; and 4) the July 2012 VA examination report.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


